Citation Nr: 1241949	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-44 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, claimed as secondary to hepatitis C.

3.  Entitlement to service connection for fatigue, claimed as secondary to hepatitis C.

4.  Entitlement to service connection for sinus abscess, claimed as secondary to hepatitis C.

5.  Entitlement to service connection for tooth decay, claimed as secondary to hepatitis C.

6.  Entitlement to service connection for weight loss due to loss of appetite, claimed as secondary to hepatitis C.

7.  Entitlement to service connection for a sleep disorder, claimed as secondary to hepatitis C.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, by the North Little Rock, Arkansas, Regional Office (RO).  The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2009.  A transcript of that hearing is of record.  

On October 21, 2010, the Veteran appeared at the North Little Rock RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing has been associated with the claims folder.  

In August 2011, the Board remanded the case to the RO for further evidentiary development.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the August 2011 remand decision; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service and is not otherwise related to the Veteran's active service.  

2.  Depression, fatigue, sinus abscess, tooth decay, or weight loss due to loss of appetite is not attributable to military service and is not causally related to or aggravated by a service-connected disability.  

3.  The Veteran does not have currently diagnosed sleep disorder.  

4.  The Veteran does not have a service-connected disability; therefore, there is no basis for a grant of a total disability rating based on individual unemployability due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  The Veteran does not have depression, fatigue, sinus abscess, tooth decay, or weight loss/loss of appetite that is the result of disease or injury incurred in or aggravated by active military service or is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  

3.  The Veteran does not have a sleep disorder that is the result of disease or injury incurred in or aggravated by active service or is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  

4.  The criteria for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in February 2008 and October 2008 from the RO to the Veteran, which were issued prior to the RO decision in January 2009.  An additional letter was issued in August 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

At the time of the Veteran's entry examination in December 1971, clinical evaluation of the liver was reported as normal.  The service treatment records (STRs) are silent as to any complaints, findings, or diagnoses of hepatitis, or any symptoms thereof.  On the occasion of the separation examination in August 1972, clinical evaluation of the abdomen and viscera and the liver was reported as normal.  The Veteran's military immunization record is not available.  The STRs are also silent with respect to any complaints or findings of sinus abscess, depression, fatigue, tooth decay, weight loss or a sleep disorder.  

Post-service treatment reports, VA as well as private reports, dated from November 1995 through December 2001, reflect treatment primarily for a respiratory disorder, diagnosed as bronchitis and early chronic obstructive pulmonary disease.  These records also reflect diagnoses of and treatment for acute sinusitis and otitis media/externa.  

The Veteran's claim for service connection (VA Form 21-4138) was received in August 2007.  Submitted in support of his claim was a statement from the Veteran, dated in October 2007, wherein he reported entering military service in December 1971; he stated that, within the first 3 to 4 months, he received all the shots required for active service.  The Veteran reported that all the shots were given with air guns and the doctors did not wipe the blood off the airguns or sterilize them between uses.  The Veteran maintained that blood from a person with hepatitis C virus could be transferred to the air gun injector.  The Veteran argued that the three main ways a person can get the hepatitis C virus is a blood transfusion, an organ transplant or intravenous (IV) drug abuse; he stated that he has never had a blood transfusion, organ transplant, or had anything to do with IV drug abuse.  

Also submitted were several lay statements from individuals who attested to the fact that the Veteran suffered from depression, especially after the death of his wife.  B. W. also reported that the Veteran gets out of breath and is fatigued most of the time.  

Submitted in support of the claim were VA progress notes dated from December 2001 to May 2007.  Among these records is a hepatitis C risk assessment in June 2002.  At that time, it was noted that the Veteran had not received a transfusion of blood or blood products, or organ transplant before July 1992; the Veteran had not been exposed to blood on or through the skin or mucous membranes.  It was reported that the Veteran had never injected street drugs or used intranasal cocaine; he had not had any sexual partners who were positive for hepatitis C.  He has been tattooed or has body piercing, and he has had multiple sexual partners.  He did not drink alcohol beverages in excess.  It was determined that the Veteran had risk factors for hepatitis C.  In March 2007, the Veteran was seen by his primary care physician after being discharged from the hospital; it was noted that he had a dental abscess and sinusitis.  His teeth were extracted and antibiotics were given.  Sinus pain was much better.  The assessment was sinusitis, resolved; dental abscess, resolved; and HCV infection.  

Of record is a decision from the Social Security Administration (SSA), dated in July 2005, which determined that the Veteran was disabled due to chronic obstructive pulmonary disease (COPD) and disorder of the back.  These records show that the Veteran was diagnosed with and received treatment for hepatitis C and depression.  Attached to the decision were VA progress notes dated from April 2001 to December 2002.  In February 2002, the Veteran was diagnosed with an abscessed tooth.  

In September 2009, the Veteran's claims folder was referred to a VA examiner for an opinion.  Following a review of the file, the VA examiner stated that the Veteran's hepatitis C was not due to or caused by military service.  The examiner stated that the Veteran's high risk sex activity or etoh abuse was most likely the etiology of his hepatitis C.  

Received in May 2010 were VA progress notes dated from December 2001 to September 2009.  These records show that the Veteran received ongoing clinical attention and treatment for hepatitis C and depression.  The Veteran was seen at a hepatitis clinic in September 2009, at which time the Chief of Staff stated that it was his opinion that the Veteran could have gotten his hepatitis C in a contaminated pneumatic device.  

At his personal hearing in October 2010, the Veteran maintained that he was entitled to service connection for hepatitis C.  He also argued that all the other claimed disabilities derived from his hepatitis C.  The Veteran testified that, when he enlisted, he was given the choice and he chose to serve in Vietnam.  The Veteran related that he received a total of 23 shots with pneumatic air guns, and each time the guns were used, it made the soldier bleed.  The Veteran also reported that no attempt was made to wipe his arm or the blood off of the gun before using it on another soldier.  The Veteran noted that they usually ran approximately 200 soldiers through the line for immunizations, sometimes in a span of 10 to 15 minutes.  The Veteran argued that it was those measures that resulted in his contracting hepatitis C from a soldier who was in front of him in line.  The Veteran maintained that, after service, he did not engage in IV drug use nor did he have multiple sexual partners.  The Veteran related that he was first diagnosed with hepatitis C in 1998--the first time that he went to VA and was given a blood test.  The Veteran testified that he actually began experiencing symptoms of hepatitis c since the late 1970s; however, he did not realize that he could go to VA.  The Veteran stated that Dr. Hanley told him that he has always tested positive for hepatitis C.  He reported that, ever since he was diagnosed with hepatitis C, he has been diagnosed with depression, weight loss, sinus problems and tooth decay.  The Veteran further reported that he last worked in 1996.  He stated that he had been unable to work due to symptoms of hepatitis C, including fatigue.  

The Veteran was afforded another VA examination in September 2011.  At that time, it was noted that the onset of hepatitis C was in 2002.  The examiner noted that the Veteran was in the military between December 1971 and August 1972 and was inoculated using jet injectors.  He first tested positive for hepatitis C on June 13, 2002; no prior tests had been performed to that date.  His hepatitis C risk assessment of that date was positive for exposure to blood on or through the skin or mucous membranes as well as for tattoos and multiple sexual partners.  It was negative for transfusions of blood, blood products or organ transplant before July 1992.  He had not had long-term kidney dialysis, and he denied alcohol in excess or unexplained liver disease.  The Veteran denied any history of blood or blood product transfusion.  There was a history of episodic cannabis dependence, present since at least his 20s, at which time he was charged with cannabis possession and DUI, but he has denied injection of street drugs or use of intranasal cocaine.  The examiner related that the Veteran believed that his hepatitis C was due to pneumatic injection in the service.  The examiner noted that the Veteran had COPD with multiple admissions for pneumonia and longstanding use of tobacco and cannabis.  It was reported that the Veteran has drunk to excess in the past but, at present, while he still drinks, he denied getting drunk.  He sustained a fracture of his left nasal sinus in July 5, 2002 at which time he also had multiple broken teeth and a laceration left buccal mucosa.  Since then he has required admission for sinusitis and dental abscess and removal of his teeth.  The Veteran stated that he has chronic fatigue and frequent infections, which he attributes to his hepatitis C.  

The examiner stated that the Veteran's hepatitis C was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner explained that risk for hepatitis C transmission via inoculation using jet injectors or rare sharing of razors was unclear but was biologically plausible.  On the other hand, he noted that the Veteran had other risk factors that were high enough to be documentable.  They included multiple sexual partners, which the risk of acquisition of hepatitis C is 0.4 to 1.8 percent per year, and tattoos where the relative risk for non-injection drug users is 5.74.  No tattoos were listed on discharge physical so this risk factor most likely occurred post service.  The examiner stated that, leaving aside the issue of IV drug use, the Veteran had two plausible risk factors for hepatitis C.  The examiner reported that the Veteran's fatigue may be partly due to his hepatitis C, although his COPD was a more likely source given his normal looking liver enzymes and ultrasound of the abdomen.  The examiner also reported that the Veteran's weight loss was most likely due to his COPD.  The examiner further noted that the Veteran's issues with sinus abscess and tooth decay appear to have developed after he was struck in the head by an assailant with loss of consciousness, laceration of the buccal mucosa and multiple broken teeth and fractures of the nose on July 5, 2002.  

The examiner further noted that the Veteran was diagnosed with depression in 2007.  He has not been diagnosed with a sleep disorder.  When seen in June 1977, the Veteran stated that he had depression that began the day his common law wife died in February 2005.  At that time, he reported good sleep both before and after the depression appeared.  The examiner explained that the degree of risk from inoculation using jet injectors was too low to quantitate, but is biologically plausible.  The examiner further noted that the relative risk for non-injection drug users from tattoos is 5.74 and increases with an increase in the number of tattoos; however, no tattoos were listed on the military discharge physical.  Therefore, a risk from tattoos occurred after service.  The Veteran has also stated that he shared razors 2 to 3 times in service, but the degree of risk was too low to quantify even though it was biologically plausible.  

In an addendum to the above examination, dated in August 2012, the examiner stated that his opinion that hepatitis C was less likely than not incurred in or caused by an in-service injury, event or illness, including exposure to air guns was unchanged.  The examiner explained that the risk for hepatitis C transmission via inoculation using jet injectors or sharing of razors was unclear although biologically plausible.  It was noted that the Veteran had two other risk factors that were significant enough to be documentable.  These were multiple sexual partners, where the risk of acquisition of Hepatitis C is 0.4 percent to 1.8 percent per year, and tattoos/piercings, where the relative risk for non-injection drug users was 5.74 percent.  It was specifically noted that no tattoos were listed on the Veteran's military discharge physical, so this risk factor most likely occurred after service.  The examiner further noted that new records reviewed included an email from Dr. Johnny Henley, dated in August 2012, and an April 6, 2001 primary care screening note by Cheryl Dedmon, RN.  Of note, Jon Kellers' September 15, 2009, history was based on Cheryl Dedmon's screen, on which the Veteran denied exposure to blood on or through the skin or mucous membranes, but confirmed tattoos or body piercing and multiple sex partners.  


III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 directed, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

There has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

A.  Hepatitis C

The Veteran claims entitlement to service connection for Hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.  

The Veteran contends that his current diagnosis of hepatitis C is related to in-service immunizations that were done with airguns infected by the blood of other soldiers.  

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.  

After a careful review of all the evidence in the Veteran's claims file, the Board finds that a preponderance of the evidence is against the claim for service connection for hepatitis C.  Significantly, the STRS do not provide evidence of hepatitis C in service.  When the Veteran was evaluated prior to separation in August 1972, no symptoms of hepatitis C were identified; clinical evaluation of the abdomen and viscera was normal.  

There is no medical evidence of hepatitis C, or any other diagnosed blood or liver disability, for many years after service.  The first documented evidence of any type of hepatitis C problem after service is from the VA records dated in 2002, more than 30 years after service.  

The most convincing opinion of record is that of the September 2011 VA examiner who opined that the Veteran's hepatitis C was less likely than not incurred in or caused by any in-service injury, event or illness.  The examiner explained that risk for hepatitis C transmission via inoculation using jet injectors or rare sharing of razors was unclear but was biologically plausible.  Nevertheless, he persuasively noted that the Veteran had other risk factors that were high enough to be documentable.  They included multiple sexual partners, where the risk of acquisition of hepatitis C is 0.4 to 1.8 percent per year, and tattoos where the relative risk for non-injection drug users is 5.74.  The examiner specifically noted that no tattoos were listed on the Veteran's discharge physical, so this risk factor most likely occurred after service.  In an addendum, dated in August 2012, the VA examiner stated that his opinion that hepatitis C was less likely than not incurred in or caused by an in-service injury, event or illness, including exposure to air guns is unchanged.  

In support of the Veteran's claim is a treatment note from Dr. J. H., Chief of Staff at the VA, dated in September 2009, who stated that it was his opinion that the Veteran could have gotten his hepatitis C when a contaminated pneumatic device was used.  This fact is also supported by etiology opinions cited in copies of Board decisions submitted by the Veteran.  The possibility of a connection is not disputed.  The Board must, however, determine whether this Veteran's record shows a likelihood that brings the evidence on this point into relative equipoise.  .  

Because the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides convincing evidence against the Veteran's claim.  In other words, in balancing the relative weight to be given these medical statements, the September 2011 examiner's opinion is more convincing.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493.  

The September 2011 medical examiner had the opportunity to review all the Veteran's medical records regarding the diagnosis of hepatitis C.  This VA examiner explained that risk for hepatitis C transmission via inoculation using jet injectors or sharing of razors was unclear yet biologically plausible; however, he also specifically noted that the Veteran had other risk factors that were high enough to be documentable, strongly suggesting a greater likelihood that these other risk factors were the source of infection.  Indeed, this was the ultimate opinion provided by the examiner, namely that hepatitis C was not as likely traceable to military service.

As for the September 2009 statement of Dr. J. H., the VA clinic physician, who said that the Veteran could have gotten his hepatitis C with a contaminated pneumatic device, the Board notes that this statement was merely an expression of a medical possibility.  This statement is not inaccurate, but it is nothing more than an expression of possibility; it was not based on the entire record and consideration of the relative chances of other risk factors in this specific case.  Consequently, less evidentiary weight is given to this statement.  

The Veteran is competent to discuss risk factors of hepatitis he encountered.  In his October 2010 testimony, the Veteran asserted that his hepatitis C developed from the way immunizations were administered with an injection gun, and that a lot of people were bleeding.  A layperson, however, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492(1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  To the extent the Veteran is claiming that he has hepatitis C that continued since service, he is not competent.  The Veteran is not shown to have the medical expertise to diagnose or determine the etiology of hepatitis C and his argument that he had a hepatitis C disorder in service or that is related to events in service is of no evidentiary value.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C, and his claim must be denied.  

B.  Depression, fatigue, sinus abscess, tooth decay, 
and weight loss/loss of appetite

The Board notes that the Veteran has not been found to be service connected for hepatitis C, and that therefore as a matter of law he cannot be found to be service-connected for any other disorders as secondary to hepatitis C.  See 38 C.F.R. § 3.310(a) (2012).  However, service connection for depression, fatigue, sinus abscess, tooth decay, and weight loss due to loss of appetite will be considered on a direct basis.  

The STRs do not show any treatment, complaints or diagnoses related to these disorders.  While the record shows that the Veteran has at times had depression, fatigue, sinus abscess, tooth decay and weight loss due to loss of appetite, the Board finds that the record does not suggest that they are directly traceable to the Veteran's service.  See 38 C.F.R. §§ 3.303, 3.304.  The STRs are completely silent with respect to any complaints or findings of the claimed disorders.  Moreover, there is no indication from the record that any depression, fatigue, tooth decay, sinus abscess or weight loss had its origins in service.  Rather, following the VA examination in September 2011, the examiner stated that the Veteran's fatigue may be partly due to his hepatitis C, although his COPD was a more likely source given his normal looking liver enzymes and ultrasound of the abdomen.  The examiner also reported that the Veteran's weight loss was most likely due to his COPD.  The examiner further noted that the Veteran's issues with sinus abscess and tooth decay appear to have developed after he was struck in the head by an assailant with loss of consciousness, laceration of the buccal mucosa and multiple broken teeth and fractures of the nose on July 5, 2002.  In addition, the Veteran has not alleged that these disorders are related to service in any way other than as secondary to hepatitis C.  (As noted above, because the Veteran's hepatitis C has not been found to be service connected, these disorders cannot be service-connected as secondary to hepatitis C.  See 38 C.F.R. § 3.310(a).)  

Because the evidence preponderates against the claims of service connection for depression, fatigue, sinus abscess, tooth decay, and weight loss due to loss of appetite, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

C.  Sleep disorder

The threshold matter that must be addressed here (as with any claim of service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a sleep disorder.  Significantly, the STRs do not include any mention of, complaints of, treatment for, or diagnosis of a sleep disorder.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed sleep disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a diagnosed sleep disorder; nor has he identified any provider whose records might show such disability.  Rather, following the VA examination in September 2011, the examiner stated that the Veteran has not been diagnosed with a sleep disorder.  His own lay assertions that he has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a sleep disorder, he has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service."  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).)  Thus, service connection for a sleep disorder must be denied.  

D.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the facts are not in dispute.  The Veteran has no service-connected disabilities.  Consequently, as there is no legal basis upon which to grant a TDIU rating, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for hepatitis C, depression, fatigue, sinus abscess, tooth decay, weight loss due to loss of appetite, or a sleep disorder is denied.  

The claim for a TDIU rating is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


